Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview between Mr. Amjad Abraham and  Mr. Chen Chen on May 20, 2021.
Claim 1. (amended) A method of producing a heat stress tolerant plant, comprising: 
a) providing a nucleic acid encoding a plant MYB subgroup-14 polypeptide, wherein said plant MYB subgroup-14 polypeptide is MYB68; 
b) inserting said nucleic acid into a vector; 
c) transforming a plant, a tissue culture, or a plant cell with said vector to obtain a transformed plant, tissue culture, or plant cell; 
d) increasing expression of said plant MYB subgroup-14 polypeptide in said transformed plant, tissue culture, or plant cell as compared to a wild type plant of the same species not transformed with said vector; 
e) growing said transformed plant or regenerating a plant from said transformed tissue culture or plant cell, wherein a heat stress tolerant plant is produced which has an increased heat stress tolerance as compared to a wild type plant of the same species not transformed with said vector; and 
f) selecting the heat stress tolerant plant by exposing the plant to heat stress conditions.	

Conclusions
2.	Claims 1 and 6 are allowed.
Comments
3.	The closest prior art of Wang (Studies on Arabidopsis MYB Transcription Factor Genes: Potential Regulators of the Phenylpropanoid Pathway and Analysis of 
the Root Preferentially Expressed Gene AtMYB68, PhD thesis, pages 1-122, University of British Columbia, Vancouver, Canada, Published May 14, 2003) discloses a method of producing a transgenic plant, comprising providing a nucleic acid encoding a plant MYB68 polypeptide which has 100% amino acid sequence identity to instant plant subgroup-14 polypeptide MYB68 as set forth in instant SEQ ID NO: 2; inserting said nucleic acid into a plant transformation vector c) transforming a wild-type plant, a tissue culture, or a plant cell with said vector to obtain a transformed plant, tissue culture, or plant cell; increasing expression of said nucleic acid in said transformed plant, tissue culture, or plant cell as compared to a wild type plant of the same species not transformed with said vector; and growing said transformed plant or regenerating a plant from said transformed tissue culture or plant cell.  Wang further discloses that said vector comprises a constitutive promoter (CaMV 35S) promoter which overexpresses said nucleic acid in said transgenic plant.  The closest prior art of Wang also discloses transgenic plant, transgenic progenies and transgenic seeds overexpressing said nucleic acid produced from said method.  The closest prior art of Wang also discloses that based on northern blot analysis no co-suppression lines were found in 12 transgenic lines overexpressing transgenic AtMYB68 transcript.  See in particular, Chapter 2 at pages 18-30; Chapter 5 at pages 81-83; Figure 5-1. 
the closest prior art of Wang does not explicitly disclose selecting a heat stress tolerant plant by exposing the transgenic plant expressing transgenic MYB68 polypeptide.
4.	The closest prior art of Feng et al. ((Plant Science, 167:1099-1107, Published 2004)
disclose transformation of a plant having defective plant MYB68 allele (null myb68 mutant, no detectable MYB68 polypeptide expression) with a nucleic acid encoding wild-type MYB68 polypeptide (100% identity with instant MYB68 of SEQ ID NO: 2).  The closest prior art of Feng et al. further disclose that the heat sensitive phenotype of myb68 mutant plant was complemented by the expression of wild-type plant MYB68 transcription factor protein.  See in particular, page 1099, abstract; page 1100, methods; page 1101, table 1; page 1103, figures 1-2; page 1104, figure 3; page 1105, figures 4-5; page 1106.    
The closest prior art of Feng et al. also disclose that complementation of the myb68 mutant was performed with a genomic fragment of 2012 bp that included 662 bp heat inducible promoter which was 5’ to the MYB68 start codon and 1350 bp coding region 3’ with the stop codon.  See in particular, 2nd paragraph of right column at page 1100; first paragraph of left column at page 1103; and Fig. 2B at page 1103 of Feng et al.  
The heat stress tolerance property associated with MYB68 polypeptide is evidenced through the disclosure of Feng et al. which is further asserted at first paragraph of page 6 of PTAB decision mailed in the papers of April 14, 2021 which says as follows:
“Appellant concedes that Feng teaches that “growth of the myb68 plant (resulting from the loss of MYB68 expression), measured as average plant leaf area, is significantly reduced under hot greenhouse conditions compared to the wild type plant.” (Appeal Br. 10.) Appellant also concedes Feng teaches that introduction of a 2012 bp fragment containing the wild type MYB68 gene results in the myb68 phenotype being complemented to wild type phenotype. (Id.) Appellant argues, however, that because Feng only concludes from their data that MYB68 is involved in some steps in root development that Feng does not teach or suggest this gene provides heat stress tolerance. (Id. at 10-11.) We do not find this argument persuasive. Regardless of whether Feng states that MYB68 is involved in heat  implicates a role for MYB68 in heat stress tolerance. (See also Feng 1106 (“[L]oss of MYB68 reduces the ability of myb68 plants to compensate their growth at higher temperatures.”).)”

	It is however noted that the closest prior art of Feng et al. do not explicitly disclose selecting a heat stress tolerant plant by exposing the transgenic plant expressing transgenic MYB68 polypeptide in a wild-type background.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
/VINOD KUMAR/Primary Examiner, Art Unit 1663